Title: John Adams to Cotton Tufts, 10 September 1783
From: Adams, John
To: Tufts, Cotton



Dear sir
Paris Septr. 10. 1783

I thank you for your Favours of June 26 and July 5 and for your obliging Congratulations, on the Peace. The Articles respecting Refugees had better have been omitted, but we could not have Peace without them and the Peace as it is, is better than none. These Articles must be explained by a Consideration of the words of them and the whole Treaty, and I do not consider myself at Liberty to Say any Thing about their Meaning any more than if I had drawn a Will, I could explain the Intention of the Testator. Give it as generous a Construction as you can, and call in Christian Charity as well as public Faith and human Policy to your Aid.
I am more anxious about the Settlement of the Question between Congress and the States. The Public Debts must be paid, Yet you must take Care who raises the Money. At this distance, not hearing the Arguments I am not competent to decide for myself. But who shall govern foreign Commerce? Who shall preserve an Uniformity of Duties and Prohibitions? Can We preserve our Union without Such Uniformity? Can We defend our Sea Coast? Can We preserve the Respect of foreign Nations? But there is so much Sense among you and you have Such Resources that you will soon get over these difficulties, I hope.
I was lately in hopes of joining and assisting in the discussion of these Matters, but Congress have sent me a new Business or a Revival of an old one, which will detain me this Winter at least. Pray Advise Mrs. Adams, whether to come to me or not. I have written to her to come, but it will be so late, before she receives the Letters, and Things are so unsettled in Congress respecting foreign affairs, that I am full of Doubt and Fears, whether it would not be more prudent to postpone it untill next Spring. If Things should not be arranged by my Masters so that I come home then, I must insist on her coming to me, if it is even to live at the Hague. My John is a cordial to me, and if I had my two Nabbys I should be as happy as any Lord with my two Boys at Mr. Shaws and my little Farm under your Eye.

My affectionate and dutifull Respects to Father Smith, Your Lady and son.
John Adams

